SMITH, District Judge.
Defendant, in his brief, attacks two items taxed as costs, the premium on the injunction bond, and stenographic fees.
Bond premiums are, under the practice in this District, taxed as costs to the prevailing party as a matter of course under local Rule 13, Rules of Civil Procedure for the District of Connecticut.
No reason appears for the disallowance of the premium here in -whole or in part in the exercise of the Court’s discretion.
Transcripts necessarily obtained for the use of a party in the case are taxable as costs. 28 U.S.C. § 1920 (2).
Defendant makes no attempt to show that all or part of the transcript obtained by the plaintiff was unnecessary. Indeed, the last paragraph of defendant’s brief appears to concede the necessity of the transcript for plaintiff’s use.
The motion to review taxation of costs is denied.